Citation Nr: 1047519	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-39-017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953, 
from September 1954 to August 1957, from November 1957 to 
September 1963, from January 1964 to January 1967, and from April 
1967 to March 1972.  He died in March 2009.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2010, the appellant testified in a Videoconference 
hearing before the undersigned.  A copy of the hearing transcript 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

In April 2010, this case was remanded by the Board to the RO via 
the AMC to obtain the Veteran's outstanding terminal treatment 
records from Pikes Peake Care Center and to obtain a medical 
opinion regarding service connection for the cause of the 
Veteran's death.  

In its directives, the Board charged the RO with obtaining the 
Veteran's terminal treatment records that may be available at 
Pikes Peake Care Center.  A review of the claims file reveals 
that the RO did not attempt to procure the Veteran's records from 
Pikes Peake Care Center.  

In a corrective notice letter sent to the appellant in September 
2010, the RO informed the appellant, "[a]lthough we will request 
the [Pikes Peake Care Center records], ultimately it is your 
responsibility to make sure we receive this evidence."

Indeed, there are no indications of the RO's efforts to obtain 
the records as required in the April 2010 Remand.  In addition, 
the RO failed to notify the appellant of their inability to 
obtain the records.

A review of the medical opinion provided upon Board Remand in 
September 2010 indicates that the examiner did not have the 
Veteran's terminal treatment records from Pikes Peake Care Center 
for reference.

Thus, the development directed by the Board in its April 2010 
Remand was not fully accomplished.  The Board notes that the 
appellant has expressed the contention, in a July 2010 
submission, that the Veteran's terminal treatment records would 
not be helpful to her claim.  However, it is important to 
understand that where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Board decisions are routinely vacated and 
remanded by the U.S. Court of Appeals for Veterans Claims for 
such issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain the Veteran's terminal treatment 
records at Pikes Peake Care Center and 
associate the records obtained with the 
claims file.  All efforts to obtain 
these records should be noted in the 
claims file.

If no records are available, a negative 
reply should be obtained and that reply, 
along with documentation of VA's efforts 
to obtain those records, should be 
associated with the claims file.

Also, if the records are unavailable, VA 
must notify the appellant and (a) 
identify the specific records VA is 
unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further action 
to be taken by VA with respect to the 
claim; and (d) notify the appellant that 
she is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	If the terminal treatment records from 
Pikes Peake Care Center are obtained and 
associated with the claims file, the 
physician who provided the September 2010 
medical opinion should be asked to 
provide an addendum opinion in 
consideration of those additional 
records.

3.	If the terminal treatment records from 
Pikes Peake Care Center are obtained and 
the physician who provided the September 
2010 medical opinion is unavailable, the 
claims folder, including the 
additional terminal treatment records 
from Pikes Peake Care Center, should 
be reviewed by another VA physician for a 
medical opinion on the issue of service 
connection for the cause of the Veteran's 
death.  Based on a review of historical 
records and generally accepted medical 
principles, the VA examining physician 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater possibility) that the Veteran's 
service-connected adenocarcinoma of the 
prostate, status post radical perineal 
prostatectomy caused or contributed 
substantially or materially to his cause 
of death.

The examining physician should also opine 
as to whether it is at least as likely as 
not (50 percent or greater possibility) 
that the Veteran's death is in any way 
etiologically related to service, 
including in-service treatment for 
pneumonia.

If an opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated along with a detailed 
rationale.

4.	Then, after ensuring compliance with 
all actions above, as well as ensuring 
any other necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



